

 SJ 32 ENR: Providing for the reappointment of John W. McCarter as a citizen regent of the Board of Regents of the Smithsonian Institution. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. J. RES. 32IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for the reappointment of John W. McCarter as a citizen regent of the Board of Regents of
			 the Smithsonian Institution. That, in accordance with section 5581 of the Revised Statutes (20 U.S.C. 43), the vacancy on the
			 Board of Regents of the Smithsonian Institution, in the class other than
			 Members of Congress, occurring by reason of the expiration of the term of
			 John W. McCarter of Illinois on March 14, 2014, is filled by the
			 reappointment of the incumbent.  The reappointment is for a term of 6
			 years, beginning on March 15, 2014, or the date of enactment of this joint
			 resolution, whichever occurs later.Speaker of the House of RepresentativesVice President of the United States and President of the Senate